In the Supreme Court of Georgia


                                                 Decided: June 1, 2015


                       S15A0281. SMITH v. MAGNUSON.


       THOMPSON, Chief Justice.

       This is an appeal by the State from the grant of habeas corpus relief to

petitioner Andrew Magnuson based on the habeas court’s determination that

Magnuson’s guilty pleas were invalid and that he received ineffective assistance

of counsel. For the reasons that follow, we find no error in the habeas court’s

conclusion that Magnuson’s guilty pleas were invalid and, therefore, we affirm.1

       Magnuson was indicted by a Fayette County grand jury on charges of

enticing a child for indecent purposes (two counts), possession of child

pornography, and attempted kidnaping.               In 2001, during a group plea,

Magnuson entered non-negotiated guilty pleas to all counts of the indictment.

During the plea hearing, the judge asked if any defendant had ever been a



       1
         Because we affirm the grant of habeas relief on the basis of his pleas, we do not
include in this opinion any discussion of the evidence presented in support of Magnuson’s
ineffective assistance claims and we state no opinion regarding the habeas court’s handling
of those claims.
patient in a mental health facility or under the care of a psychiatrist, and

Magnuson incorrectly answered that he had not. Plea counsel informed the

judge prior to acceptance of Magnuson’s pleas that Magnuson had in fact been

institutionalized and treated for mental health problems but added that he could

not say whether psychiatrists had been involved. Counsel then stated that

Magnuson had been found competent to stand trial, to which the court

responded, “he appears as such.” The court ultimately accepted Magnuson’s

pleas without making any further inquiry into his mental health history or his

then-current mental state.2 After a sentencing hearing, Magnuson was sentenced

to two consecutive 20-year terms of imprisonment on the enticement charges,

a consecutive 20-year probated term of imprisonment on the pornography

charge, and a consecutive five-year probated term of imprisonment on the

attempted kidnaping charge.


       2
          Although group plea hearings may not be impermissible per se, see Bullard v.
Thomas, 285 Ga. 545, 546 (678 SE2d 897) (2009), overruled on other grounds, Lejeune v.
McLaughlin, 296 Ga. 291 (766 SE2d 803) (2014), a group plea will, in most circumstances,
be an inappropriate forum for the acceptance of a defendant’s plea to a serious crime. Courts
are reminded that when a defendant is charged with a serious crime, and especially where the
defendant is known to have a history of mental health disorders, it is imperative for the court
to engage the defendant in an individual colloquy both to ensure the constitutional integrity
of the plea and to provide appellate courts with a complete record in the event of a future
challenge to the validity of the plea.

                                              2
      In 2008, Magnuson filed a petition for habeas corpus asserting that his

mental condition prevented him from entering valid guilty pleas and challenging

the effectiveness of plea counsel on numerous grounds, all of which involved

allegations related to counsel’s failure to adequately investigate Magnuson’s

mental health history and mental condition at the time of the crimes and at the

time his plea was entered, counsel’s failure to discover and use such evidence

to support mental health defenses which could have been raised at trial, and/or

counsel’s failure to discover and present such evidence to the trial court at the

time of his plea.

      An evidentiary hearing was held at which evidence of Magnuson’s long

history of mental health problems was introduced. This undisputed evidence

showed that since an early age, Magnuson has suffered from mental disorders

requiring the care of psychiatrists and mental health providers, the taking of

prescribed medications, and his participation in regular group and individual

mental health therapies. His disorders have on several occasions resulted in his

hospitalization. In addition to this evidence, Magnuson presented the testimony

of two expert witnesses. The first witness, Joanne Kimball, is a mental health

therapist who treated Magnuson both before and after his arrest on the instant

                                       3
charges. Kimball testified that when she first met Magnuson, he had a diagnosis

of bipolar disorder, he was functioning at a low level of maturity, and he needed

help with adult daily living skills. She also related that when she visited

Magnuson after his arrest, he did not understand the severity of the charges

being brought against him, and he had no comprehension of how long he might

spend in jail, believing that he would spend six or eight weeks in jail and then

go home.

      The second expert witness, Dr. Terence Campbell, is a psychologist

specializing in forensic psychology. Dr. Campbell stated that in his opinion,

consistent with Magnuson’s mental health history, Magnuson suffered from an

impulse control disorder that causes him to make fabricated statements that do

not make any sense and are easily discredited. According to Dr. Campbell, the

making of such statements is usually driven by an individual’s anxiety in an

effort to remove himself from a difficult situation. As it pertains to the plea

hearing, Dr. Campbell testified that due to the circumstances of the group plea,

Magnuson’s impulse disorder, and the fact that Magnuson is more susceptible

to conformity than the typical person, Magnuson would have answered the plea

court’s questions in conformity with the general affirmative answer of the group

                                        4
without giving any consideration to or having any real understanding of the

consequences of his answers. Based on this and other evidence presented at the

hearing, the habeas court granted Magnuson’s petition, finding Magnuson’s

pleas were invalid because “his mental health condition prevented him from

understanding the questions of the court and answering them truthfully due to

the circumstances of the group plea.”3 The State appealed.

       1. A petitioner who challenges the validity of his guilty plea bears the

burden of showing that the plea was not voluntary, knowing, or intelligent. See

Lejeune v. McLaughlin, 296 Ga. 291, 294 (766 SE2d 803) (2014). When

reviewing a habeas court’s decision to grant relief, we accept the habeas court’s

factual findings unless they are clearly erroneous, but we independently apply

the legal principles to the facts. Upton v. Johnson, 282 Ga. 600, 602 (652 SE2d

516) (2007). A habeas court’s factual findings cannot be found to be clearly

erroneous if there is evidence in the record to support such findings. Id.


       3
          We note that Magnuson’s claim that his plea was not knowingly and voluntarily
entered is not subject to Georgia’s customary procedural default rule, which holds that claims
not raised at trial and on appeal are waived, because the rule does not apply to a claim that
a conviction or sentence is void. See OCGA § 9-14-48 (d); Tolbert v. Toole, 296 Ga. 357,
361 n.8 (767 SE2d 24) (2014). See also Boykin v. Alabama, 395 U.S. 238, 243 n.5 (89 SCt
1709, 23 LE2d 274) (1969) (“if a defendant’s guilty plea is not equally voluntary and
knowing, it has been obtained in violation of due process and is therefore void”).

                                              5
      As we have stated previously,

      [t]o establish that a guilty plea is valid, the record must show that
      the defendant understood and intelligently entered the plea. The
      trial court must determine that the plea is voluntary, the defendant
      understands the nature of the charges, and there is a factual basis
      for the plea. In addition, the trial court must inform the defendant
      of the rights being waived, the terms of any negotiated plea, and the
      minimum and maximum possible sentences.

(citations omitted.) Maddox v. State, 278 Ga. 823, 825-826 (607 SE2d 587)

(2005), quoting Johnson v. State, 275 Ga. 538, 539 (1) (570 SE2d 289) (2002).

See Brady v. United States, 397 U.S. 742, 748 (I) (90 SCt 1463, 25 LE2d 747)

(1970) (To properly form the basis for a judgment of conviction, a guilty plea

must be voluntary, knowing, and intelligent). Our review of this case leads us

to conclude that there is record evidence supporting the habeas court’s

determination that at the time he entered his guilty pleas, Magnuson’s mental

condition prevented him from understanding the consequences of his pleas.

Specifically, the habeas court considered the undisputed evidence of

Magnuson’s history of mental disorders and found persuasive Dr. Campbell’s

testimony regarding Magnuson’s inability to comprehend the import of the plea

court’s questions and to answer those questions truthfully. This evidence was

bolstered by Kimball’s testimony, also credited by the habeas court, showing

                                       6
that just prior to entering his pleas, Magnuson believed he would be incarcerated

for weeks, not years. At the same time, because plea counsel died prior to the

habeas proceedings and the plea court failed to make an independent inquiry

related to Magnuson’s mental state or his understanding of the proceedings,

there is no evidence in the record showing that Magnuson gained a more

accurate understanding of the consequences of his pleas through conversations

with plea counsel.

      The State rebuts the habeas court’s view of the evidence by pointing to the

fact that Magnuson, who was 23 years old at the time of sentencing and had

completed the 12th grade, was advised at the plea hearing of all of the rights he

was waiving by pleading guilty and stated that he understood he was entering

a blind plea and what that meant. While these assertions are supported by the

record, they do not contradict the habeas court’s findings that Magnuson

suffered from a mental disorder at the time of his pleas which prevented him

from understanding and truthfully answering the plea court’s questions.

Similarly, the State’s argument that the habeas court’s findings regarding

Magnuson’s mental condition at the time his pleas were entered are

inconsequential because counsel corrected Magnuson’s misstatement misses the

                                        7
point. It was not the veracity of the information provided to the plea court that

formed the basis of the habeas court’s findings but the fact that the group

dynamic and Magnuson’s disorder prevented him from making an intelligent

and knowing decision to enter his pleas. The plea colloquy also highlights

counsel’s unfamiliarity with at least one important detail of Magnuson’s mental

health history and counsel’s failure to disclose the full extent of this history to

the court. Given the state of the record in this case and the deference afforded

a habeas court’s factual findings, we cannot say that the habeas court’s

determination that Magnuson’s pleas were not knowingly and intelligently

entered was erroneous. See Wetherington v. Carlisle, 273 Ga. 854, 855 (547

SE2d 559) (2001), overruled on other grounds, Lejeune, supra, 296 Ga. at 299;

Turpin v. Todd, 271 Ga. 386, 390 (519 SE2d 678) (1999).

      2. Because of our holding in the first division, we need not address the

habeas court's rulings on Magnuson’s claims of ineffective assistance of counsel.

      Judgment affirmed. All the Justices concur.




                                         8